UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2013 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2013(Unaudited) DWS Global Small Cap Growth Fund Shares Value ($) Common Stocks 96.8% Australia 0.6% Austal Ltd.* Sunshine Heart, Inc.* (a) (b) (Cost $3,738,137) Austria 2.1% AMS AG Andritz AG (Cost $6,461,937) Bermuda 1.3% Energy XXI (Bermuda) Ltd. (a) Lazard Ltd. "A" (Cost $4,448,004) Brazil 0.9% Fleury SA(Cost $3,694,212) Canada 1.6% Americas Petrogas, Inc.* SunOpta, Inc.* (Cost $7,986,769) Channel Islands 0.7% Randgold Resources Ltd. (ADR)(Cost $1,855,215) China 1.8% Charm Communications, Inc. (ADR) (a) Minth Group Ltd. (Cost $5,636,457) Cyprus 0.8% ProSafe SE(Cost $2,298,297) Denmark 0.7% GN Store Nord AS(Cost $2,244,754) France 1.4% Flamel Technologies SA (ADR)* JC Decaux SA (Cost $10,163,347) Germany 4.2% Fresenius Medical Care AG & Co. KGaA Gerresheimer AG* M.A.X. Automation AG Rational AG United Internet AG (Registered) (Cost $7,076,228) Gibraltar 0.3% Bwin.Party Digital Entertainment PLC(Cost $2,554,309) Hong Kong 4.0% K Wah International Holdings Ltd. REXLot Holdings Ltd. Techtronic Industries Co., Ltd. (Cost $9,615,104) Ireland 4.4% C&C Group PLC Paddy Power PLC Ryanair Holdings PLC (Cost $4,227,437) Israel 0.4% EZchip Semiconductor Ltd.* (a) (b) (Cost $1,887,467) Italy 1.2% Banca Popolare dell'Emilia Romagna Scrl Prysmian SpA (Cost $4,486,974) Japan 8.3% Ai Holdings Corp. Avex Group Holdings, Inc. Hajime Construction Co., Ltd. Kusuri No Aoki Co., Ltd. (a) Medical System Network Co., Ltd. MISUMI Group, Inc. Nippon Seiki Co., Ltd. OSG Corp. Sumikin Bussan Corp. United Arrows Ltd. Universal Entertainment Corp. (Cost $30,123,181) Korea 0.4% Interojo Co., Ltd.(Cost $1,851,921) Luxembourg 0.7% L'Occitane International SA(Cost $1,814,049) Malaysia 0.7% Hartalega Holdings Bhd.(Cost $1,845,264) Netherlands 4.1% Brunel International NV Chicago Bridge & Iron Co. NV (c) Koninklijke Vopak NV SBM Offshore NV* (Cost $7,523,068) Philippines 2.0% Alliance Global Group, Inc. GT Capital Holdings, Inc. (Cost $6,028,309) Singapore 1.4% Lian Beng Group Ltd. Yongnam Holdings Ltd. (Cost $5,314,169) Switzerland 1.9% Dufry AG (Registered)* Partners Group Holding AG (Cost $4,937,502) Thailand 0.9% Malee Sampran Factory PCL(Cost $3,100,100) United Kingdom 9.0% ARM Holdings PLC Ashmore Group PLC Babcock International Group PLC Burberry Group PLC Domino's Pizza Group PLC Filtrona PLC Hargreaves Lansdown PLC IG Group Holdings PLC John Wood Group PLC Rotork PLC (Cost $19,505,386) United States 41.0% Advance Auto Parts, Inc. Aecom Technology Corp.* Aeropostale, Inc.* Affiliated Managers Group, Inc.* Altra Holdings, Inc. Applied Industrial Technologies, Inc. Ascena Retail Group, Inc.* athenahealth, Inc.* (a) BE Aerospace, Inc.* BorgWarner, Inc.* (a) Cardtronics, Inc.* Catamaran Corp.* Cognex Corp. CONMED Corp. Deckers Outdoor Corp.* (a) Derma Sciences, Inc.* (a) Dresser-Rand Group, Inc.* Furiex Pharmaceuticals, Inc.* Green Mountain Coffee Roasters, Inc.* (a) Guess?, Inc. (a) Hain Celestial Group, Inc.* (a) Harris Corp. (a) Haynes International, Inc. HeartWare International, Inc.* (a) Hi-Tech Pharmacal Co., Inc. (a) Jarden Corp. Jefferies Group, Inc. Joy Global, Inc. Manitowoc Co., Inc. (a) MICROS Systems, Inc.* NIC, Inc. NxStage Medical, Inc.* Oasis Petroleum, Inc.* Ocwen Financial Corp.* Oil States International, Inc.* Pacira Pharmaceuticals, Inc.* (a) PTC, Inc.* Roadrunner Transportation Systems, Inc.* Rockwood Holdings, Inc. Rosetta Resources, Inc.* Sauer-Danfoss, Inc. Schweitzer-Mauduit International, Inc. Signature Bank* Stericycle, Inc.* Tenneco, Inc.* Thoratec Corp.* TIBCO Software, Inc.* TiVo, Inc.* TreeHouse Foods, Inc.* United Rentals, Inc.* Urban Outfitters, Inc.* VeriFone Systems, Inc.* WABCO Holdings, Inc.* Waddell & Reed Financial, Inc. "A" WageWorks, Inc.* Zions Bancorp. (a) (Cost $119,146,345) Total Common Stocks (Cost $279,563,942) Warrants 0.0% Malaysia Hartalega Holdings Bhd., Expiration Date 5/29/2015*(Cost $0) Securities Lending Collateral 9.8% Daily Assets Fund Institutional, 0.17% (d) (e) (Cost $40,029,135) Cash Equivalents 4.5% Central Cash Management Fund, 0.11% (d) (Cost $18,486,299) % of Net Assets Value ($) Total Investment Portfolio (Cost $338,079,376) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $338,355,386.At January 31, 2013, net unrealized appreciation for all securities based on tax cost was $116,585,591.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $134,373,669 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $17,788,078. (a) All or a portion of these securities were on loan.The value of all securities loaned at January 31, 2013 amounted to $36,024,919, which is 8.8% of net assets. (b) Listed on the NASDAQ Stock Market, Inc. (c) Listed on the New York Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt At January 31, 2013 the DWS Global Small Cap Growth Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Warrants Industrials 26.1 % Consumer Discretionary 21.4 % Health Care 13.6 % Financials 12.7 % Information Technology 9.0 % Consumer Staples 6.8 % Energy 6.7 % Materials 3.7 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2013 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks & Warrants Australia $ $ $ — $ Austria — — Bermuda — — Brazil — — Canada — — Channel Islands — — China — Cyprus — — Denmark — — France — Germany — — Gibraltar — — Hong Kong — — Ireland — — Israel — — Italy — — Japan — — Korea — — Luxembourg — — Malaysia — Netherlands — Philippines — — Singapore — — Switzerland — — Thailand — — United Kingdom — — United States — — Short-Term Investments (d) — — Total $ There have been no transfers between fair value measurement levels during the period ended January 31, 2013. (d) See Investment Portfolio for additional detailed categorizations. ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: DWS Global Small Cap Growth Fund, a series of DWS Global/International Fund, Inc. By: /s/W. Douglas Beck W. Douglas Beck President Date: March 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/W. Douglas Beck W. Douglas Beck President Date: March 20, 2013 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: March 20, 2013
